United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




Inventors: Camp et al.				:
Application No. 17/065,018			:		Decision on Petition under
Filing Date: October 7, 2020			:		37 C.F.R. § 1.78(e)		
Attorney Docket No. UMI0128USD		:


This is a decision on the petition filed February 1, 2022, which is being treated as a petition under 37 C.F.R. § 1.78(e) to accept an unintentionally delayed claim under 35 U.S.C. § 120 for the benefit of priority to Application No. 14/684,071.

The petition is dismissed as moot.

The application was filed with an application data sheet including a benefit claim indicating Application No. 15/914,049 is a continuation of Application No. 14/684,071.

The petition seeks to modify the benefit claim to indicate Application No. 15/914,049 is a continuation-in-part of Application No. 14/684,071.

A petition is not necessary to change to change the relationship (continuation of, division of, or continuation-in-part of) for a benefit claim under 35 U.S.C. § 120.  Therefore, the petition is not necessary, and the petition is dismissed as moot.

As a courtesy, the Office has entered the desired change to the benefit claim, and a corrected filing receipt reflecting the change is enclosed.

Any questions concerning this matter may be directed to Attorney Advisor Steven Brantley at (571) 272-3203.  

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor
Office of Petitions

Attachment: Corrected Filing Receipt